                                         Case 5:15-cv-01716-BLF Document 305 Filed 10/11/18 Page 1 of 11




                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                         SAN JOSE DIVISION

                                   6

                                   7     ASUS COMPUTER INTERNATIONAL, et                    Case No. 15-cv-01716-BLF
                                         al.,
                                   8
                                                        Plaintiffs,                         OMNIBUS ORDER RE: SEALING
                                   9                                                        MOTIONS AT ECF 258 AND ECF 290
                                                 v.
                                  10                                                        [Re: ECF 258, 290]
                                         INTERDIGITAL, INC., et al.,
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Before the Court are Defendants’ administrative motions to file under seal portions of their

                                  14   opposition brief and exhibits, and reply brief and exhibits, in connection with the parties’ motions

                                  15   for summary judgment. ECF 258, 290. For the reasons stated below, the motions are GRANTED

                                  16   IN PART and DENIED IN PART.

                                  17     I.   LEGAL STANDARD
                                  18          “Historically, courts have recognized a ‘general right to inspect and copy public records

                                  19   and documents, including judicial records and documents.’” Kamakana v. City & Cty. Of

                                  20   Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006) (quoting Nixon v. Warner Commc’ns, Inc., 435

                                  21   U.S. 589, 597 & n. 7 (1978)). Accordingly, when considering a sealing request, “a ‘strong

                                  22   presumption in favor of access’ is the starting point.” Id. (quoting Foltz v. State Farm Mut. Auto.

                                  23   Ins. Co., 331 F.3d 1122, 1135 (9th Cir. 2003)). Parties seeking to seal judicial records relating to

                                  24   motions that are “more than tangentially related to the underlying cause of action” bear the burden

                                  25   of overcoming the presumption with “compelling reasons” that outweigh the general history of

                                  26   access and the public policies favoring disclosure. Ctr. for Auto Safety v. Chrysler Grp., 809 F.3d

                                  27   1092, 1099 (9th Cir. 2016); Kamakana, 447 F.3d at 1178–79.

                                  28          However, “while protecting the public’s interest in access to the courts, we must remain
                                         Case 5:15-cv-01716-BLF Document 305 Filed 10/11/18 Page 2 of 11




                                   1   mindful of the parties’ right to access those same courts upon terms which will not unduly harm

                                   2   their competitive interest.” Apple Inc. v. Samsung Elecs. Co., Ltd., 727 F.3d 1214, 1228–29 (Fed.

                                   3   Cir. 2013). Records attached to motions that are “not related, or only tangentially related, to the

                                   4   merits of a case” therefore are not subject to the strong presumption of access. Ctr. for Auto

                                   5   Safety, 809 F.3d at 1099; see also Kamakana, 447 F.3d at 1179 (“[T]he public has less of a need

                                   6   for access to court records attached only to non-dispositive motions because those documents are

                                   7   often unrelated, or only tangentially related, to the underlying cause of action.”). Parties moving

                                   8   to seal the documents attached to such motions must meet the lower “good cause” standard of

                                   9   Rule 26(c). Kamakana, 447 F.3d at 1179 (internal quotations and citations omitted). This

                                  10   standard requires a “particularized showing,” id., that “specific prejudice or harm will result” if the

                                  11   information is disclosed. Phillips ex rel. Estates of Byrd v. Gen. Motors Corp., 307 F.3d 1206,

                                  12   1210–11 (9th Cir. 2002); see Fed. R. Civ. P. 26(c). “Broad allegations of harm, unsubstantiated by
Northern District of California
 United States District Court




                                  13   specific examples of articulated reasoning” will not suffice. Beckman Indus., Inc. v. Int’l Ins. Co.,

                                  14   966 F.2d 470, 476 (9th Cir. 1992). A protective order sealing the documents during discovery

                                  15   may reflect the court’s previous determination that good cause exists to keep the documents

                                  16   sealed, see Kamakana, 447 F.3d at 1179–80, but a blanket protective order that allows the parties

                                  17   to designate confidential documents does not provide sufficient judicial scrutiny to determine

                                  18   whether each particular document should remain sealed. See Civ. L.R. 79-5(d)(1)(A) (“Reference

                                  19   to a stipulation or protective order that allows a party to designate certain documents as

                                  20   confidential is not sufficient to establish that a document, or portions thereof, are sealable.”).

                                  21          In addition to making particularized showings of good cause, parties moving to seal

                                  22   documents must comply with the procedures established by Civ. L.R. 79-5. Pursuant to Civ. L.R.

                                  23   79-5(b), a sealing order is appropriate only upon a request that establishes the document is

                                  24   “sealable,” or “privileged or protectable as a trade secret or otherwise entitled to protection under

                                  25   the law.” “The request must be narrowly tailored to seek sealing only of sealable material, and

                                  26   must conform with Civil L.R. 79-5(d).” Civ. L.R. 79-5(b). In part, Civ. L.R. 79-5(d) requires the

                                  27   submitting party to attach a “proposed order that is narrowly tailored to seal only the sealable

                                  28   material” which “lists in table format each document or portion thereof that is sought to be
                                                                                          2
                                         Case 5:15-cv-01716-BLF Document 305 Filed 10/11/18 Page 3 of 11




                                   1   sealed,” Civ. L.R. 79-5(d)(1)(b), and an “unredacted version of the document” that indicates “by

                                   2   highlighting or other clear method, the portions of the document that have been omitted from the

                                   3   redacted version.” Civ. L.R. 79-5(d)(1)(d). “Within 4 days of the filing of the Administrative

                                   4   Motion to File Under Seal, the Designating Party must file a declaration as required by subsection

                                   5   79-5(d)(1)(A) establishing that all of the designated material is sealable.” Civ. L.R. 79-5(e)(1).

                                   6    II.   DISCUSSION
                                   7          The Court has reviewed Defendants’ sealing motions and the declarations of the

                                   8   designating parties submitted in support thereof. The Court finds that the parties have articulated

                                   9   compelling reasons to seal certain portions of the submitted documents. The proposed redactions

                                  10   are generally narrowly tailored. The Court’s rulings on the sealing requests are set forth in the

                                  11   tables below.

                                  12         A. ECF 258 (Defendants’ Motion as to Defendants’ Opposition and Exhibits)
Northern District of California
 United States District Court




                                  13     ECF Document to be Sealed:         Result                     Reasoning
                                         No.
                                  14     258-4   A: Opposition to            GRANTED as to              Contains confidential information
                                  15             Plaintiffs’ Motion for      highlighted portions.      relating to the parties’ licensing
                                                 Summary Judgment                                       agreements. Miller Decl. ¶ 5 at
                                  16                                                                    ECF 258-1. Disclosure of such
                                                                                                        information would harm
                                  17                                                                    Defendants. Id.
                                  18     258-6   B: Declaration of Anne      GRANTED as to              Contains confidential information
                                                 Layne-Farrar                highlighted portions.      relating to the parties’ licensing
                                  19                                                                    negotiation communications.
                                                                                                        Miller Decl. ¶ 6 at ECF 258-1.
                                  20                                                                    Disclosure of such information
                                  21                                                                    would harm Defendants. Id.
                                         258-7   C: Excerpts from the        GRANTED.                   Contains confidential information
                                  22             deposition transcript of                               relating to the parties’ licensing
                                  23             Jacky Lu, dated March                                  negotiation communications.
                                                 13, 2018                                               Miller Decl. ¶ 7 at ECF 258-1.
                                  24                                                                    Disclosure of such information
                                                                                                        would harm Defendants. Id.
                                  25
                                         258-8   D: Document produced        GRANTED.                   Contains confidential information
                                  26             by ASUS, bearing the                                   relating to the parties’ licensing
                                                 production number                                      agreements. Miller Decl. ¶ 8 at
                                  27             ASUS_0149276                                           ECF 258-1. Disclosure of such
                                                                                                        information would harm
                                  28
                                                                                         3
                                        Case 5:15-cv-01716-BLF Document 305 Filed 10/11/18 Page 4 of 11




                                   1   ECF     Document to be Sealed:              Result                     Reasoning
                                       No.
                                   2                                                              Defendants. Id.
                                   3   258-9   E: Excerpts from the       GRANTED.                Contains confidential information
                                               deposition transcript of                           relating to Plaintiffs’ business
                                   4           Marvin Hsu, dated                                  strategies, customer base, and
                                   5           March 12, 2018                                     competitive rationales. Weinberg
                                                                                                  Decl. ¶ 7, ECF 272. Disclosure of
                                   6                                                              such information would cause
                                                                                                  harm to Plaintiffs, the designating
                                   7                                                              party. Id.
                                   8   258-10 F: Document produced        GRANTED.                Contains confidential information
                                              by ASUS, bearing the                                relating to Plaintiffs’ license with
                                   9          production number                                   a third party. Weinberg Decl. ¶ 8,
                                              ASUS_0008537                                        ECF 272. Disclosure of such
                                  10                                                              information would cause harm to
                                  11                                                              Plaintiffs, the designating party.
                                                                                                  Id.
                                  12   258-11 G: Document produced        GRANTED.                Contains confidential information
Northern District of California
 United States District Court




                                  13          by ASUS, bearing the                                relating to Plaintiffs’ license with
                                              production number                                   a third party. Weinberg Decl. ¶ 9,
                                  14          ASUS_0014106                                        ECF 272. Disclosure of such
                                                                                                  information would cause harm to
                                  15                                                              Plaintiffs, the designating party.
                                                                                                  Id.
                                  16
                                       258-13 H: Declaration of           GRANTED as to           Contains confidential information
                                  17          Bertram Huber               highlighted portions.   relating to the parties’ licensing
                                                                                                  negotiation communications.
                                  18                                                              Miller Decl. ¶ 12 at ECF 258-1.
                                  19                                                              Disclosure of such information
                                                                                                  would harm Defendants. Id.
                                  20   258-15 I: Declaration of Ranae     GRANTED as to           Contains confidential information
                                  21          McElvaine                   highlighted portions.   relating to the parties’ licensing
                                                                                                  negotiation communications.
                                  22                                                              Miller Decl. ¶ 13 at ECF 258-1.
                                                                                                  Disclosure of such information
                                  23                                                              would harm Defendants. Id.
                                  24   258-17 J: Document produced        GRANTED as to           Contains confidential information
                                              by InterDigital, bearing    highlighted portions.   relating to the parties’ licensing
                                  25          the production number                               negotiation communications.
                                              IDC-ASUS-1716-                                      Miller Decl. ¶ 14 at ECF 258-1.
                                  26          0196808                                             Disclosure of such information
                                  27                                                              would harm Defendants. Id.

                                  28
                                                                                     4
                                        Case 5:15-cv-01716-BLF Document 305 Filed 10/11/18 Page 5 of 11




                                   1   ECF     Document to be Sealed:             Result                     Reasoning
                                       No.
                                   2   258-19 K: Document produced       GRANTED as to           Contains confidential information
                                   3          by InterDigital, bearing   highlighted portions.   relating to the parties’ licensing
                                              the production number                              negotiation communications.
                                   4          IDC-ASUS-1716-                                     Miller Decl. ¶ 15 at ECF 258-1.
                                              0108796                                            Disclosure of such information
                                   5                                                             would harm Defendants. Id.
                                   6   258-21 L: Document produced       GRANTED as to           Contains confidential information
                                              by InterDigital, bearing   highlighted portions.   relating to the parties’ licensing
                                   7          the production number                              negotiation communications.
                                              IDC-ASUS-1716-                                     Miller Decl. ¶ 16 at ECF 258-1.
                                   8          0109274                                            Disclosure of such information
                                   9                                                             would harm Defendants. Id.
                                       258-22 M: Document produced       GRANTED.                Contains confidential information
                                  10          by InterDigital, bearing                           relating to the parties’ licensing
                                  11          the production number                              negotiation communications and
                                              IDC-ASUS-1716-                                     highly sensitive royalty terms.
                                  12          0110392                                            Miller Decl. ¶ 17 at ECF 258-1.
Northern District of California
 United States District Court




                                                                                                 Disclosure of such information
                                  13                                                             would harm Defendants. Id.
                                  14   258-23 N: Document produced       GRANTED.                Contains confidential information
                                              by InterDigital, bearing                           relating to the parties’ licensing
                                  15          the production number                              negotiation communications and
                                              IDC-ASUS-1716-                                     highly sensitive royalty terms.
                                  16          0108736                                            Miller Decl. ¶ 18 at ECF 258-1.
                                  17                                                             Disclosure of such information
                                                                                                 would harm Defendants. Id.
                                  18   258-25 O: Document produced       GRANTED as to           Contains confidential information
                                  19          by InterDigital, bearing   highlighted portions.   relating to the parties’ licensing
                                              the production number                              negotiation communications and
                                  20          IDC-ASUS-1716-                                     highly sensitive royalty terms.
                                              0113584                                            Miller Decl. ¶ 19 at ECF 258-1.
                                  21                                                             Disclosure of such information
                                                                                                 would harm Defendants. Id.
                                  22
                                       258-27 P: Document produced       GRANTED as to           Contains confidential information
                                  23          by InterDigital, bearing   highlighted portions.   relating to the parties’ licensing
                                              the production number                              negotiation communications and
                                  24          IDC-ASUS-1716-                                     highly sensitive royalty terms.
                                  25          0114692                                            Miller Decl. ¶ 20 at ECF 258-1.
                                                                                                 Disclosure of such information
                                  26                                                             would harm Defendants. Id.

                                  27   258-29 Q: Document produced       GRANTED as to           Contains confidential information
                                              by InterDigital, bearing   highlighted portions.   relating to the parties’ licensing
                                  28          the production number                              negotiation communications and
                                                                                    5
                                        Case 5:15-cv-01716-BLF Document 305 Filed 10/11/18 Page 6 of 11




                                   1   ECF     Document to be Sealed:             Result                     Reasoning
                                       No.
                                   2           IDC-ASUS-1716-                                    highly sensitive royalty terms.
                                   3           0110741                                           Miller Decl. ¶ 21 at ECF 258-1.
                                                                                                 Disclosure of such information
                                   4                                                             would harm Defendants. Id.

                                   5   258-30 R: Document produced       GRANTED.                Contains confidential information
                                              by InterDigital, bearing                           relating to the parties’ licensing
                                   6          the production number                              negotiation communications and
                                              IDC-ASUS-1716-                                     highly sensitive royalty terms.
                                   7          0117560                                            Miller Decl. ¶ 22 at ECF 258-1.
                                                                                                 Disclosure of such information
                                   8                                                             would harm Defendants. Id.
                                   9   258-31 S: Document produced       GRANTED.                Contains confidential information
                                              by InterDigital, bearing                           relating to the parties’ licensing
                                  10          the production number                              negotiation communications and
                                  11          IDC-ASUS-1716-                                     highly sensitive royalty terms.
                                              0117576                                            Miller Decl. ¶ 23 at ECF 258-1.
                                  12                                                             Disclosure of such information
Northern District of California
 United States District Court




                                                                                                 would harm Defendants. Id.
                                  13
                                       258-33 T: Document produced       GRANTED as to           Contains confidential information
                                  14          by InterDigital, bearing   highlighted portions.   relating to the parties’ licensing
                                              the production number                              negotiation communications.
                                  15          IDC-ASUS-1716-                                     Miller Decl. ¶ 24 at ECF 258-1.
                                              0117586                                            Disclosure of such information
                                  16                                                             would harm Defendants. Id.
                                  17   258-34 U: Document produced       GRANTED.                Contains confidential information
                                              by InterDigital, bearing                           relating to the parties’ licensing
                                  18          the production number                              negotiation communications and
                                  19          IDC-ASUS-1716-                                     highly sensitive royalty terms.
                                              0121582                                            Miller Decl. ¶ 25 at ECF 258-1.
                                  20                                                             Disclosure of such information
                                                                                                 would harm Defendants. Id.
                                  21
                                       258-35 V: Document produced       GRANTED.                Contains confidential information
                                  22          by InterDigital, bearing                           relating to the parties’ licensing
                                              the production number                              negotiation communications.
                                  23          IDC-ASUS-1716-                                     Miller Decl. ¶ 26 at ECF 258-1.
                                              0234044                                            Disclosure of such information
                                  24                                                             would harm Defendants. Id.
                                  25   258-36 W: Document produced       GRANTED.                Contains confidential information
                                              by InterDigital, bearing                           relating to the parties’ licensing
                                  26          the production number                              negotiation communications.
                                  27          IDC-ASUS-1716-                                     Miller Decl. ¶ 27 at ECF 258-1.
                                              0236040                                            Disclosure of such information
                                  28                                                             would harm Defendants. Id.
                                                                                    6
                                        Case 5:15-cv-01716-BLF Document 305 Filed 10/11/18 Page 7 of 11




                                   1   ECF     Document to be Sealed:             Result                     Reasoning
                                       No.
                                   2   258-37 X: Document produced       GRANTED.                Contains confidential information
                                   3          by InterDigital, bearing                           relating to the parties’ licensing
                                              the production number                              negotiation communications.
                                   4          IDC-ASUS-1716-                                     Miller Decl. ¶ 28 at ECF 258-1.
                                              0333364                                            Disclosure of such information
                                   5                                                             would harm Defendants. Id.
                                   6   258-38 Y: Document produced       GRANTED.                Contains confidential information
                                              by InterDigital, bearing                           relating to the parties’ licensing
                                   7          the production number                              negotiation communications and
                                              IDC-ASUS-1716-                                     highly sensitive royalty terms.
                                   8          0336753                                            Miller Decl. ¶ 29 at ECF 258-1.
                                   9                                                             Disclosure of such information
                                                                                                 would harm Defendants. Id.
                                  10   258-39 Z: Document produced       GRANTED.                Contains confidential information
                                  11          by InterDigital, bearing                           relating to the parties’ licensing
                                              the production number                              negotiation communications and
                                  12          IDC-ASUS-1716-                                     highly sensitive royalty terms.
Northern District of California
 United States District Court




                                              0336749                                            Miller Decl. ¶ 30 at ECF 258-1.
                                  13                                                             Disclosure of such information
                                                                                                 would harm Defendants. Id.
                                  14
                                       258-40 AA: Email from IDC’s       GRANTED.                Contains confidential information
                                  15          Counsel to ASUS’s                                  relating to Defendants’ licensing
                                              counsel, dated April 4,                            practices. Miller Decl. ¶ 31 at
                                  16          2018                                               ECF 258-1. Disclosure of such
                                  17                                                             information would harm
                                                                                                 Defendants. Id.
                                  18   258-42 BB: Declaration of         GRANTED as to           Contains confidential information
                                  19          William J. Merritt         highlighted portions.   relating to the parties’ licensing
                                                                                                 negotiation communications and
                                  20                                                             highly sensitive royalty terms.
                                                                                                 Miller Decl. ¶ 32 at ECF 258-1.
                                  21                                                             Disclosure of such information
                                                                                                 would harm Defendants. Id.
                                  22
                                       258-43 CC: Document produced GRANTED.                     Contains confidential information
                                  23          by InterDigital, bearing                           relating to Defendants’ highly
                                              the production number                              sensitive business information,
                                  24          IDC-ASUS-1716-                                     including terms of a license with a
                                  25          0202010                                            third party. Miller Decl. ¶ 33 at
                                                                                                 ECF 258-1. Disclosure of such
                                  26                                                             information would harm
                                                                                                 Defendants. Id.
                                  27
                                       258-44 DD: Document produced GRANTED.                     Contains confidential information
                                  28          by InterDigital, bearing                           relating to Defendants’ highly
                                                                                    7
                                        Case 5:15-cv-01716-BLF Document 305 Filed 10/11/18 Page 8 of 11




                                   1    ECF    Document to be Sealed:             Result                     Reasoning
                                        No.
                                   2           the production number                             sensitive business information,
                                   3           IDC-ASUS-1716-                                    including terms of a license with a
                                               0217716                                           third party. Miller Decl. ¶ 34 at
                                   4                                                             ECF 258-1. Disclosure of such
                                                                                                 information would harm
                                   5                                                             Defendants. Id.
                                   6   258-45 EE: Document produced GRANTED.                     Contains confidential information
                                              by InterDigital, bearing                           relating to Defendants’ highly
                                   7          the production number                              sensitive business information,
                                              IDC-ASUS-1716-                                     including terms of a license with a
                                   8          0268770                                            third party. Miller Decl. ¶ 35 at
                                   9                                                             ECF 258-1. Disclosure of such
                                                                                                 information would harm
                                  10                                                             Defendants. Id.

                                  11   258-46 FF: Document produced GRANTED.                     Contains confidential information
                                              by InterDigital, bearing                           relating to Defendants’ highly
                                  12          the production number                              sensitive business information,
Northern District of California
 United States District Court




                                              IDC-ASUS-1716-                                     including terms of a license with a
                                  13          0324555                                            third party. Miller Decl. ¶ 36 at
                                                                                                 ECF 258-1. Disclosure of such
                                  14                                                             information would harm
                                  15                                                             Defendants. Id.
                                       258-48 GG: Declaration of Jorge GRANTED as to             Contains confidential information
                                  16          Padilla                  highlighted portions.     relating to the parties’ licensing
                                  17                                                             negotiation communications.
                                                                                                 Miller Decl. ¶ 37 at ECF 258-1.
                                  18                                                             Disclosure of such information
                                                                                                 would harm Defendants. Id.
                                  19
                                       258-49 HH: Excerpts from the      GRANTED.                Contains confidential information
                                  20          deposition transcript of                           relating to Plaintiffs’ business
                                              Marvin Hsu, dated                                  strategies, customer base, and
                                  21          March 12, 2018                                     competitive rationales. Weinberg
                                                                                                 Decl. ¶ 11, ECF 272. Disclosure
                                  22                                                             of such information would cause
                                  23                                                             harm to Plaintiffs, the designating
                                                                                                 party. Id.
                                  24   258-51 II: Declaration of Dr.     GRANTED as to           Contains confidential information
                                  25          Jonathan D. Putnam         highlighted portions.   relating to the parties’ licensing
                                                                                                 negotiation communications.
                                  26                                                             Miller Decl. ¶ 39 at ECF 258-1.
                                                                                                 Disclosure of such information
                                  27                                                             would harm Defendants. Id.
                                  28   258-52 JJ: Excerpts from the      GRANTED.                Contains confidential information
                                                                                    8
                                        Case 5:15-cv-01716-BLF Document 305 Filed 10/11/18 Page 9 of 11




                                   1   ECF     Document to be Sealed:             Result                     Reasoning
                                       No.
                                   2           Expert Report of Dr.                              relating to Defendants’ highly
                                   3           Gregory K. Leonard                                sensitive business information,
                                                                                                 including terms of licenses with
                                   4                                                             third parties. Miller Decl. ¶ 40 at
                                                                                                 ECF 258-1. Disclosure of such
                                   5                                                             information would harm
                                                                                                 Defendants. Id.
                                   6
                                       258-53 KK: Excerpts from          GRANTED.                Contains confidential information
                                   7          Plaintiffs’ Supplemental                           relating to Defendants’ highly
                                              Responses to                                       confidential business information.
                                   8          Defendants’ First Set of                           Miller Decl. ¶ 41 at ECF 258-1.
                                   9          Interrogatories                                    Disclosure of such information
                                                                                                 would harm Defendants. Id.
                                  10   258-54 LL: Excerpts from the      DENIED.                 Plaintiffs, the designating party,
                                  11          deposition transcript of                           do not seek to seal the document.
                                              Philippe Stoffel-Munck,                            Weinberg Decl. ¶ 13, ECF 272.
                                  12          Ph.D., dated July 14,
Northern District of California
 United States District Court




                                              2018
                                  13

                                  14
                                           B. ECF 290 (Defendants’ Motion as to Defendants’ Reply and Exhibits)
                                  15
                                       ECF Document to be Sealed:         Result                     Reasoning
                                  16   No.

                                  17   290-4   A: Reply In Support of    GRANTED as to           Contains confidential information
                                               Motion for Summary        highlighted portions.   relating to the parties’ licensing
                                  18           Judgment                                          negotiation communications.
                                                                                                 Miller Decl. ¶ 5 at ECF 290-1.
                                  19                                                             Disclosure of such information
                                                                                                 would harm Defendants. Id.
                                  20
                                       290-5   B: Excerpts from the      GRANTED.                Contains confidential information
                                  21           transcript of the May                             relating to the parties’ arbitration
                                               12, 2016 Arbitration                              proceedings. Miller Decl. ¶ 6 at
                                  22           Hearing                                           ECF 290-1. Disclosure of such
                                  23                                                             information would harm
                                                                                                 Defendants. Id.
                                  24   290-6   C: Excerpts from          GRANTED.                Contains confidential information
                                  25           ASUS’s Application to                             relating to the parties’ negotiation
                                               Dismiss All Claims and                            history and arbitration
                                  26           Counterclaims for Lack                            proceedings. Miller Decl. ¶ 7 at
                                               of Jurisdiction                                   ECF 290-1. Disclosure of such
                                  27                                                             information would harm
                                                                                                 Defendants. Id.
                                  28
                                                                                    9
                                        Case 5:15-cv-01716-BLF Document 305 Filed 10/11/18 Page 10 of 11




                                   1     ECF     Document to be Sealed:              Result                        Reasoning
                                         No.
                                   2     290-7   D: Excerpts from the     GRANTED.                     Contains confidential information
                                   3             deposition transcript of                              relating to the parties’ licensing
                                                 ASUS’s expert Fiona M.                                agreement. Miller Decl. ¶ 8 at
                                   4             Scott Morton, dated July                              ECF 290-1. Disclosure of such
                                                 9, 2018                                               information would harm
                                   5                                                                   Defendants. Id.
                                   6     290-8   E: Chart with excerpts of GRANTED.                    Contains confidential information
                                                 opinions submitted by                                 relating to the parties’ licensing
                                   7             ASUS’s experts                                        negotiation communications.
                                                                                                       Miller Decl. ¶ 9 at ECF 290-1.
                                   8                                                                   Disclosure of such information
                                   9                                                                   would harm Defendants. Id.
                                         290-9   F: Excerpts from the    GRANTED.                      Contains confidential information
                                  10             Corrected Expert                                      relating to the parties’ licensing
                                  11             Witness Statement of                                  negotiation communications.
                                                 Matthew R. Lynde, dated                               Miller Decl. ¶ 10 at ECF 290-1.
                                  12             January 5, 2017                                       Disclosure of such information
Northern District of California
 United States District Court




                                                                                                       would harm Defendants. Id.
                                  13
                                        290-10 G: Excerpts from the         DENIED.                    Plaintiffs, the designating party,
                                  14           deposition transcript of                                do not seek to seal the document.
                                               ASUS’s expert                                           Weinberg Decl. ¶ 6, ECF 300.
                                  15           Apostolos K. Kakaes,
                                               dated July 13, 2018
                                  16
                                        290-11 H: Excerpts from the     GRANTED.                       Contains confidential information
                                  17           Corrected Rebuttal                                      relating to the parties’ licensing
                                               Expert Witness                                          negotiation communications.
                                  18           Statement of Jonathan D.                                Miller Decl. ¶ 12 at ECF 290-1.
                                  19           Putnam, dated December                                  Disclosure of such information
                                               22, 2016                                                would harm Defendants. Id.
                                  20    290-12 I: Excerpts from the         DENIED.                    Plaintiffs, the designating party,
                                  21           Expert Report of                                        do not seek to seal the document.
                                               Apostolos K. “Paul”                                     Weinberg Decl. ¶ 7, ECF 300.
                                  22           Kakaes

                                  23   III.   ORDER
                                  24          For the foregoing reasons, Defendants’ motion at ECF 258 is GRANTED IN PART and

                                  25   DENIED IN PART. Defendants’ motion at ECF 290 is GRANTED IN PART and DENIED IN

                                  26   PART. For any request that has been denied, if the designating party has not already publicly

                                  27   submitted the properly redacted version of the documents, the submitting party must file the

                                  28   unredacted (or lesser redacted) documents into the public record no earlier than 4 days and no later
                                                                                       10
                                        Case 5:15-cv-01716-BLF Document 305 Filed 10/11/18 Page 11 of 11




                                   1   than 10 days from the filing of this order. See Civ. L.R. 79-5(e)(2).

                                   2

                                   3          IT IS SO ORDERED.

                                   4

                                   5   Dated: October 11, 2018

                                   6                                                   ______________________________________
                                                                                       BETH LABSON FREEMAN
                                   7                                                   United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        11
